Citation Nr: 1712316	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  16-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether the reduction of the rating for multiple sclerosis (MS) with urinary frequency from 60 percent to 20 percent, effective June 1, 2015, was proper.

2. Whether the reduction of the rating for MS residuals, right lower extremity muscular atrophy with decreased strength, from 30 percent to non-compensable, effective June 1, 2015, was proper.

3. Whether the reduction of the rating for MS residuals, left lower extremity muscular atrophy with decreased strength, from 30 percent to non-compensable, effective June 1, 2015, was proper.

4. Entitlement to a disability rating in excess of 60 percent disabling, as of August 20, 2011, for MS with urinary frequency.

5. Entitlement to a disability rating in excess of 30 percent disabling, as of August 20, 2011, for MS residuals, right lower extremity muscular atrophy with decreased strength.

6. Entitlement to a disability rating in excess of 30 percent disabling, as of August 20, 2011, for MS residuals, left lower extremity muscular atrophy with decreased strength.

7. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and ZC


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and March 2015 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that it must first determine whether the rating reductions with regard to the Veteran's service-connected MS with urinary frequency and bilateral lower extremity muscular atrophy with decreased strength disabilities were proper before it can address whether any increased rating is warranted.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (where a veteran's disability rating is reduced, the Board must determine whether the reduction of the veteran's rating was proper, and not phrase the issue in terms of whether the veteran was entitled to an increased rating); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (noting the difference between rating-increase claims and rating-reduction claims); see also Brown v. Brown, 5 Vet. App. 413, 421 (1993) (when the RO reduces a disability rating, the Board is required to establish that rating reduction rather than reinstatement of rating is warranted).  As such, the rating reduction issues and increased rating claims have been added as separate issues, as reflected on the title page of this decision. 

During the pendency of the appeal, an April 2016 rating decision granted an increased rating for MS with urinary frequency of 30 percent, effective June 1, 2015.  Although the RO granted a higher rating during the pendency of the appeal, higher ratings for that disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, that issue remains on appeal.  

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  During the Board hearing, the Veteran testified that she had to retire as a direct result of her service-connected disabilities.  Accordingly, the issue of TDIU has been raised by the record and has been added as part of the appeal for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the May 2015 rating decision additionally reduced the disability evaluation for the Veteran's service-connected lumbago from 20 percent to 10 percent effective June 1, 2015.  The Veteran filed a notice of disagreement (NOD) to this rating action in August 2015.  Thereafter, an April 2016 rating decision granted an increased rating of 20 percent disabling effective June 1, 2015.  In addition, an April 2016 statement of the case (SOC) readjudicated only the increased rating claims for MS with urinary frequency and bilateral lower extremity muscular atrophy with decreased strength.  In May 2016, the Veteran filed VA Form 9, Substantive Appeal, appealing only the issues listed on the April 2016 SOC.  Additionally, the increased rating claim for the Veteran's service-connected lumbago is not contained in the December 2016 VA Form 8, Certification of Appeal.  Further, the Veteran's representative did not address this issue in a December 2016 Statement of Accredited Representative, and neither the Veteran nor her representative addressed this issue during the February 2017 Board videoconference hearing.  Given the above, the Board finds that the matter of entitlement to an increased rating for lumbago is not currently before the Board.  In consequence, the Board will not further address this matter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for the Veteran's service-connected MS with urinary frequency, bilateral lower extremity muscular atrophy with decreased strength and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2015 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected MS with urinary frequency from 60 percent disabling to 20 percent, effective June 1, 2015, based on less than a full evidentiary record; thus, there was no clear showing that symptoms had improved such that she no longer met the criteria for a 60 percent rating and the rating reduction was implemented without observing applicable law and regulations.

2. In a March 2015 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected MS residuals, right lower extremity muscular atrophy with decreased strength, from 30 percent to non-compensable, effective June 1, 2015, based on a less than a full evidentiary record; thus, was no clear showing that symptoms had improved such that she no longer met the criteria for a 30 percent rating and the rating reduction was implemented without observing applicable law and regulations.

3. In a March 2015 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected MS residuals, left lower extremity muscular atrophy with decreased strength, from 30 percent to non-compensable, effective June 1, 2015, based on a less than a full evidentiary record; thus, was no clear showing that symptoms had improved such that she no longer met the criteria for a 30 percent rating and the rating reduction was implemented without observing applicable law and regulations.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the reduction of the disability evaluation for MS with urinary frequency, from 60 percent to 20 percent, effective June 1, 2015, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7517 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the reduction of the disability evaluation for MS residuals, right lower extremity muscular atrophy with decreased strength, from 30 percent to non-compensable, effective June 1, 2015, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.124a, DC 8520 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the reduction of the disability evaluation for MS residuals, left lower extremity muscular atrophy with decreased strength, from 30 percent to non-compensable, effective June 1, 2015, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.124a, DC 8520 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The Board notes that there are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2016).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i) (2016).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, reduction notification procedures were required as the March 2015 rating decision that implemented the rating reductions changed the Veteran's overall disability rating, which was reduced from 90 percent to 30 percent.  The special procedural requirements outlined in 38 C.F.R. § 3.105(e) and (i) were therefore applicable in this case.

The record shows that the Veteran was notified of the proposed rating reductions in an October 2014 rating decision and notice.  The October 2014 rating decision set forth all material facts and reasons for the proposed rating reductions and properly notified the Veteran of the 60 day period to provide additional evidence.  38 C.F.R. § 3.105(e).  In addition, the October 2014 notice properly notified the Veteran of the 60 day period to provide evidence, how to obtain a personal hearing in accordance with 38 C.F.R. § 3.105(i), and what evidence she could submit.  

Thus, the Board finds that VA has satisfied the specific procedural requirements applicable to the Veteran's rating reductions.

Rating Reductions

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014); Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

As noted above, the Veteran's overall disability rating as a result of the reduction changed and the due process protections of 38 C.F.R. § 3.105(e) and (i) have been satisfied.  Therefore, the remaining question is the propriety of the reductions. 

The criteria governing certain rating reductions for certain service connected disabilities are found under 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 60 percent evaluation for the service-connected MS with urinary frequency and the separate 30 percent evaluations for the service-connected lower extremity muscular atrophy with decreased strength had been in effect for less than five years at the time the reductions took place.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2016).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Factual Background

By way of history, a January 2001 rating decision granted service connection for MS with an evaluation of 30 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8018.  

In February 2011, the Veteran underwent a clinical reevaluation of her MS.  The physician noted normal muscle strength, rated five on a scale to five, in the bilateral lower extremities, and 2+ reflexes throughout with the exception of ankle jerks which could not be elicited.  Light touch sensation was noted symmetrically preserved in the bilateral lower extremities.  No dysmetria or ataxia was found present.

In August 2011, the Veteran filed a claim for an increased rating.

A September 2011 VA medical record shows a neurological examination noting a normal gait and stance.  A November 2011 MS clinical reevaluation noted normal muscle strength in the bilateral lower extremities.  Reflexes were 2+ throughout with the exception of ankle jerks which could not be elicited.  Tactile sensation was noted symmetrically preserved in the bilateral lower extremities.  No dysmetria or ataxia was found present.

The Veteran underwent a VA examination in February 2012.  The examiner found the Veteran had a voiding dysfunction causing urinary frequency problems including daytime voiding intervals less than one hour and nighttime awakening to void five times or more.  The examiner noted that the voiding dysfunction required absorbent material that was changed more than four times per day.  Muscle weakness in the bilateral lower extremities was evaluated at two on a scale to five for hip flexion, knee extension, ankle plantar flexion and ankle dorsiflexion.  Reflexes were noted 2+ throughout the bilateral lower extremities.  Sensation was noted as normal throughout except for the bilateral lower extremities which the examiner noted as "decreased."  The examiner further found mild muscle atrophy in the bilateral lower extremities attributable to the Veteran's MS.  The Veteran was noted to have a normal gait.  Lastly, the Veteran was noted using a walker occasionally.

A February 2012 VA medical record dated two weeks later noted a normal motor examination with no demonstrated dysfunction, no coordination or cerebellum abnormalities, normal balance and normal gait and stance.  No sensory examination abnormalities were found.  Another VA medical record from this time period noted that the Veteran's muscle power was "at least 4+/5 and symmetric in the upper and lower extremities."  Knee jerks were noted at 2+ and no ankle jerks could be elicited.  Tactile sensation was symmetrically preserved in the bilateral lower extremities.  Lastly, no dysmetria or ataxia was found present.

Based on the findings of the February 2012 VA examination, a July 2012 rating decision rated the Veteran's MS under 38 C.F.R. § 4.115b, DC 7517, for urinary frequency and increased the disability evaluation to 60 percent disabling.  In addition, based on findings of the February 2012 VA examination, the July 2012 rating decision granted service connection for right and left lower extremity muscular atrophy with decreased strength and assigned 30 percent ratings pursuant to 38 C.F.R. § 4.124a, DC 8023.

In July 2013, a MS interdisciplinary evaluation noted normal bilateral lower extremity muscle strength.  The Veteran's bilateral lower extremity reflexes were rated three on a scale to four.  Light tough, pin prick, vibration and position sense were found normal.  The physician further noted that the Veteran was able to walk by herself and her bladder management was evaluated at level 7 indicative of complete independence with no helper.

A January 2014 MS focused follow-up medical record noted some bladder urgency problems, no bowel incontinence and full ambulatory mobility.  The Veteran denied any spasticity and her gait was noted as steady.  An April 2014 MS focused follow-up medical record noted some bladder urgency problems, no bowel incontinence and full ambulatory mobility.  The Veteran denied any spasticity and her gait was noted as steady.  In June 2014, the Veteran denied any bladder or bowel incontinence problems.  She did report bilateral lower extremity Charlie horses and leg cramps with decreased activity.  A July 2014 MS interdisciplinary evaluation noted normal strength in the bilateral lower extremities.  Additionally, the physician noted abnormal reflexes that were rated two on a scale to four for the bilateral lower extremities.  The Veteran was noted to walk by herself.  No ataxia or dysdiadochokinesia was found.  Bowel management was evaluated at level 7 indicative of complete independence with no helper.

The Veteran underwent a VA MS examination in October 2014.  A voiding dysfunction was found that caused urinary leakage but the condition was not found to require the Veteran to wear absorbent material or use an appliance to treat her symptoms.  Daytime voiding intervals were reported between one to two hours and nighttime awakening to void was reported three to four times per day.  No other bladder conditions were found.  The examiner found that the Veteran's bladder condition impacted her ability to work due to a need to have a bathroom close by.  A neurological examination revealed a normal gait.  Additionally, normal bilateral lower extremity muscle strength was found and no lower extremity muscle weakness was noted.  The examiner conducted strength testing of the Veteran's hip flexion, knee extension, ankle plantar flexion and ankle dorsiflexion; all evaluated at five on a scale to five.  Reflexes were noted as 2+ throughout.  In addition, sensation testing noted normal bilateral lower extremities.  Based on the examination findings, the examiner found no muscle weakness in the bilateral lower extremities and no muscle atrophy attributable to MS.  The examiner noted that the Veteran used a walker as a normal mode of locomotion occasionally.   Lastly, the examiner found that the Veteran's MS impacted her ability to work due to limited lifting, fatigue, memory problems and the Veteran's report of being slow at work.  

In a January 2015 statement, the Veteran asserted that she was embarrassed to answer questions about her urinary frequency during the October 2014 VA examination.  She further stated that she had to use tampons when she left her house due to her frequent urination and because she was not always near a bathroom during such episodes.

Based on the findings of the October 2014 VA examination, a March 2015 rating decision reduced the Veteran's MS with urinary frequency rating to 30 percent disabling, effective June 1, 2015.  Additionally, the March 2015 rating decision reduced the Veteran's bilateral lower extremity muscular atrophy with decreased strength from 30 percent to non-compensable, effective June 1, 2015.

An April 2015 VA medical record diagnosed the Veteran with bladder incontinence.  A June 2015 VA ear condition examination noted that the Veteran had an unsteady gait and that she failed a heel-to-toe-walk test.

In a May 2015 statement, the Veteran asserted that her urinary frequency disability caused her to work in people's offices that were close to the bathroom.  Additionally, in an August 2015 NOD the Veteran asserted her disagreement with the RO's decision to reduce her MS with urinary frequency rating stating that her condition had not improved.  She further stated that she still had to wear absorbent materials which had to be changed more than four times per day.  She also asserted that her urinary frequency resulted in sleep disturbances due to voiding four to six times during the night and constantly taking bathroom breaks during the day.  

An August 2015 MS interdisciplinary evaluation noted normal strength in the bilateral lower extremities.  Additionally, the physician noted abnormal reflexes which were rated two on a scale to four for the bilateral lower extremities.  Current equipment noted in the Veteran's home included a rolling walker, shower chair, reacher and long handle bath sponge.  The Veteran was noted to walk by herself.  Sensory testing revealed intact light tough, pin prick, temperature, vibration, and position sense.  No ataxia or dysdiadochokinesia were found.  Bladder management was measured at level seven indicative of complete independence.

A January 2016 VA MS focused follow-up report noted overactive bladder symptoms with no incontinence.  The physician found no spasticity or fatigue.  The Veteran's gait was noted as steady and unassisted, although she reported using a cane occasionally for ambulation.  An April 2016 VA MS focused follow-up report noted an overactive bladder and a finding of incontinence was not made.  The physician found no spasticity, fatigue or impaired mobility.  The Veteran was noted to have a steady gait and no ataxia was found.

A July 2016 VA MS interdisciplinary evaluation noted overactive bladder symptoms and stress incontinence.  Bladder management was measured at level 6 indicative of modified independence with device.  The physician noted normal muscle strength with give way in the bilateral lower extremities.  Reflexes of the bilateral lower extremities were evaluated at two on a scale to four.  Light tough and pin prick sensory were intact.  The Veteran was noted to walk by herself.  An October 2016 VA MS focused follow-up report noted an overactive bladder.  The physician found no spasticity, fatigue or impaired mobility.  The Veteran's gait was noted as steady and unassisted.

In a December 2016 statement, the Veteran's representative asserted that the Veteran continued to rely on an assistive device for ambulation as a result of her service-connected bilateral muscular atrophy with decreased strength in the lower extremities.  The representative further asserted that contemporaneous VA medical records differed from the findings of the October 2014 VA examiner (as reflected in a 2014 VA medical record finding a loss of reflex action in the lower extremities, rated two on a scale to four).  In addition, the representative asserted that the October 2014 VA examination was inadequate for rating purposes based on the following: the examiner failed to take any measurements regarding muscle atrophy; the examiner failed to provide a thorough and contemporaneous examination resulting in an inability to compare the results with the February 2012 VA examination; and the examiner failed to note how many absorbent materials the Veteran required each day for her disability.  

During a February 2017 Board videoconference hearing, the Veteran testified that the October 2014 VA examiner "did not touch her" including taking measurements of her lower extremities or any type of physical examination such as tapping her thighs, ankle, feet or toes.  Instead, the Veteran stated that the examiner just sat and talked to her without conducting any physical examination.  The Veteran further testified that she had been seen by a VA doctor every ninety days to follow her MS.  Regarding bilateral lower extremity muscle atrophy, she testified that she was on a treatment plan to control her tremors and pain caused by her MS, and that the treatment resulted in the Veteran no longer using a walker, although she still used a cane for ambulation.  Further, the Veteran testified that she had not undergone muscle strengthening or physical therapy, only treatment to control her tremors and pain.  Regarding the Veteran's urinary frequency, she testified that even though the VA examiner noted that she did not require absorbent material, she still used them and would stay at work until such times that she needed to leave to obtain some more pads or change her clothing.  

MS With Urinary Frequency

The Veteran seeks restoration of the 60 percent disability rating for her service-connected MS with urinary frequency.  She contends that the reduction of the evaluation from 60 percent to 30 percent disabling was improper.  

The question before the Board is whether the rating reduction was proper based on the evidence of record.  As noted above, the Veteran's 60 percent disability rating for her service-connected MS with urinary frequency was in effect less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application and the matter will be analyzed under 38 C.F.R. § 3.344(c).

For disabilities that have not become stabilized (i.e., where a rating has been in effect for less than five years), reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2016).  Applicable regulations further instruct that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Additionally, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Veteran's MS with urinary frequency is evaluated under 38 C.F.R. §§ 4.115a, 4.115b, DC 7517.  DC 7517 pertains to injuries of the bladder, and provides that such disabilities should be evaluated based on the criteria pertinent to voiding dysfunction, to include urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115b, DC 7517 (2016).

Evaluation under urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the wearing of absorbent materials which must be changed less than two times per day, a 20 percent rating is warranted.  When these factors require the wearing of absorbent materials which must be changed two to four times per day, a 40 percent rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent rating is warranted.  38 C.F.R. § 4.115a (2016).  Regarding urinary frequency, a maximum 40 percent rating is warranted for a daytime voiding interval less than one hour or awakening to void five or more times per night.  Id.  For obstructed voiding, a maximum 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id. 

The March 2015 rating decision reduced the rating for MS with urinary frequency based on the findings of the October 2014 VA examination.  During that examination, the examiner found a voiding dysfunction that caused urinary leakage, but additionally found that the Veteran did not wear absorbent material or use an appliance due to her service-connected condition.  The March 2015 rating decision shows that the RO focused solely on the VA examiner's finding regarding wearing absorbent material in reducing the Veteran's disability rating.  

Prior to the March 2015 rating decision the Veteran submitted a January 2015 statement asserting that she had to use tampons when she left her house due to her urinary frequency disorder.  The Veteran is considered competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Thus, the Veteran's statement directly contradicts the October 2014 VA examiner's finding, and was not considered  by the RO. 

The March 2015 rating decision did not address the Veteran's January 2015 lay statement regarding use of an appliance or the need to wear absorbent material.  As such, the March 2015 rating decision did not fully address whether the disability picture manifested by the Veteran's use an appliance or use of wearing absorbent material had shown a clear improvement under the ordinary conditions of life.

The Board finds the Veteran's statement concerning what was effectively a method of absorbing urine leakage to be competent and credible.  In consideration of that evidence with the remaining evidence of record at the time of the rating decision reducing the evaluation, the Board finds that improvement in the disorder under the ordinary conditions of life had not been shown. 

Accordingly, the Board finds that the reduction was not proper.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that the 60 percent rating for MS with urinary frequency must be restored beginning on June 1, 2015.

Bilateral Lower Extremity Muscular Atrophy with Decreased Strength

The Veteran seeks restoration of the 30 percent disability rating for her service-connected MS residuals, right and left lower extremity muscular atrophy with decreased strength disabilities.  She contends that the reduction of the evaluations from 30 percent to non-compensable was improper.  The Board agrees.

The Veteran's 30 percent disability ratings for her service-connected bilateral lower extremity muscular atrophy with decreased strength disabilities were in effect less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application and the matter will be analyzed under 38 C.F.R. § 3.344(c).

As noted above, for disabilities that have not become stabilized (i.e., where a rating has been in effect for less than five years), reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2016).  Applicable regulations further instruct that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Additionally, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Thus, the question before the Board is whether the rating reductions were proper based on the evidence of record.  

The Veteran's bilateral lower extremity muscular atrophy with decreased strength disabilities were rated under 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve.  Under this diagnostic code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, DC 8520 (2016).

The Veteran underwent a VA examination in October 2014.  The examiner found a normal gait and normal bilateral lower extremity muscle strength.  Regarding the Veteran's bilateral lower extremities, the examiner evaluated the strength of the Veteran's hip flexion, knee extension, ankle plantar flexion and ankle dorsiflexion, at five on a scale to five.  In addition, no lower extremity muscle weakness was found.  Reflexes were noted as 2+ throughout.  In addition, sensation testing noted normal bilateral lower extremities.  Following the above testing, the examiner found no muscle atrophy attributable to MS.  The examiner further noted that the Veteran used a walker as a normal mode of locomotion on occasion, the same finding as the February 2012 VA examination.  

The March 2015 rating decision shows that the RO focused solely on the October 2014 VA examiner's findings regarding muscle atrophy and muscle weakness, specifically the examiner's finding that the Veteran did not currently have muscle atrophy attributable to MS.  

However, the March 2015 rating decision did not consider or discuss any neurological findings regarding reflexes.  As noted above, the contemporaneous medical record included findings of abnormal reflexes.  Notably, less than three months prior to the October 2014 VA examination, a July 2014 VA interdisciplinary evaluation noted abnormal bilateral lower extremity reflexes which were rated two on a scale to four.  A VA interdisciplinary evaluation conducted one year prior also found abnormal bilateral lower extremity reflexes.  These findings corroborate the February 2012 VA examination that noted "decreased" sensation for the bilateral lower extremities.  As such, the evidentiary record included abnormal bilateral lower extremity neurological findings.

On this record, the Board finds that the March 2015 rating decision did not fully assess the severity of the Veteran's MS residuals with regard to her bilateral lower extremities.  MS is a neurological disorder; thus, any neurological symptoms of the bilateral lower extremities, such as abnormal reflexes, are important in determining whether there was improvement in the disorder.  The RO did not address the VA medical record noting abnormal reflexes and, therefore, was based on less than a full evidentiary record.  More importantly, the record showed no improvement in the overall neurological impairment at issue.  

For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the 30 percent disability ratings for right and left lower extremity muscular atrophy with decreased strength must be restored beginning on June 1, 2015.


ORDER

The reduction in evaluation for MS with urinary frequency was not proper; restoration of the 60 percent evaluation is granted, effective June 1, 2015.

The reduction in evaluation for MS residuals, right lower extremity muscular atrophy with decreased strength, was not proper; restoration of the 30 percent evaluation is granted, effective June 1, 2015.

The reduction in evaluation for MS residuals, left lower extremity muscular atrophy with decreased strength, was not proper; restoration of the 30 percent evaluation is granted, effective June 1, 2015.


REMAND

With regard to the remaining issues on appeal, the Board finds that further development is necessary. 

The Board notes that both the Veteran and her representative have asserted that her service-connected MS with urinary frequency and bilateral lower extremity muscular atrophy with decreased strength disabilities had not improved since the February 2012 VA examination.  Stated another way, the Veteran asserts that the symptoms of her service-connected MS with urinary frequency and bilateral lower extremity muscular atrophy with decreased strength disabilities are worse than those shown in the most recent October 2014 VA examination report. 

Regarding the Veteran's service-connected MS with urinary frequency disability, the October 2014 VA examination report shows that the Veteran's disability was manifested by nighttime awakening to void three to four times per day and that her disability was not manifested by required use of absorbent materials.  However, in a January 2015 statement the Veteran asserted that she did require the use of tampons when she left her home due to her urinary frequency disorder.  Further, in an August 2015 NOD, the Veteran asserted that she still had to wear absorbent materials more than four times per day.  In addition, she asserted that her urinary frequency resulted in sleep disturbances due to voiding four to six times during the night and that she constantly took bathroom breaks during the day.  Moreover, a July 2016 VA MS interdisciplinary evaluation noted overactive bladder symptoms and stress incontinence and measured the Veteran's bladder management a level 6, indicative of modified independence with device; this is in contrast to previous evaluations measuring the Veteran's bladder management a level 7.  Accordingly, the evidence of record shows a worsening of the Veteran's service-connected MS with urinary frequency as compared to her most recent October 2014 VA examination.

The Board notes that the Veteran is currently in receipt of the highest rating available under 38 C.F.R. §§ 4.115a, 4.115b, DC 7517.  However, the Veteran has asserted additional symptoms such as sleep disturbance attributable to her service-connected conditions.  As such, the Board finds that a new VA examination is necessary to determine the current severity and manifestations of her service-connected MS with urinary frequency.  

In addition, regarding the Veteran's service-connected bilateral lower extremity muscular atrophy with decreased strength disabilities, the Board notes that, with the exception of the February 2012 VA examination, contemporaneous medical evidence shows the Veteran's bilateral lower extremity muscle strength has been consistently evaluated as normal.  Additionally, contemporary medical evidence consistently shows a normal gait, although the Veteran was noted using walker on occasion.  Following the most recent October 2014 VA examination, a June 2015 VA ear condition examination noted the Veteran had an unsteady gait and that she failed the heel-to-toe-walk test.  In addition, an August 2015 MS interdisciplinary evaluation noted abnormal reflexes rated two on a scale to four for the bilateral lower extremities.  Lastly, a July 2016 VA MS interdisciplinary evaluation noted abnormal bilateral lower extremity reflexes and evaluated them at two on a scale to four.  Accordingly, the evidentiary record shows a worsening of the Veteran's service-connected bilateral lower extremity disabilities as compared to her most recent October 2014 VA examination.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that her service-connected MS with urinary frequency and bilateral lower extremity muscular atrophy disabilities have worsened, a remand is warranted for new VA examinations.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In addition, resolution of the Veteran's claims for increased ratings for MS with urinary frequency and bilateral lower extremity muscular atrophy with decreased strength disabilities may have a substantial effect on the merits of her TDIU claim.  Thus, the Board finds that the claim for TDIU is inextricably intertwined with the Veteran's claims for increased evaluations.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (two issues are inextricably intertwined "when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered"); see also Tyrues v Shinseki, 23 Vet App 166, 178. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination by an appropriate health care provider to determine the current severity of her service-connected MS with urinary frequency and bilateral lower extremity muscular atrophy with decreased strength disabilities.  The electronic claims file must be made available to the examiner for review. The examination report should show consideration of the Veteran's documented medical history and assertions, including sleep disturbance.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner must also indicate the impact the Veteran's service-connected MS with urinary frequency and bilateral lower extremity muscular atrophy disabilities have on her ability to secure or follow a substantially gainful occupation.

The AOJ should ensure that the examiner provides all information required for rating purposes.  A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Then, readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


